Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022.

Claim Status
Claim 8 has been withdrawn.
Claims 1-7 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Japan on 04/01/2020. It is noted that applicant has filed a certified copy of the application, JP2020-065984, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2018/0062152 A1).

Regarding claim 1, Yoshida discloses a collector terminal (Fig. 2; element 20) that electrically connects an external terminal ([0021]; Fig. 1; element 15) at least part of which is disposed on an outer side of a battery case ([0021]; Fig. 1; element 11) and an electrode body ([0021]; Fig. 1; element 13) accommodated on an inner side (Fig. 1) of the battery case (11), the collector terminal (20) comprising: 

a base portion (Fig. 2; element 21) that is attached to the external terminal (Fig. 4); and a lead portion (Fig. 2; element 22) that extends from the base portion (21) and is joined to the electrode body (Fig. 3; element 13), 

wherein: a recessed portion ([0039]; Fig. 2A; element 24) is provided at a foot part (Fig. 2; area between elements 22 and 21) of the lead portion (22) at a boundary portion between the base portion (21) and the lead portion (22) so as to extend along a width direction (annotated Fig. 2A; element X) orthogonal to an extending direction (annotated Fig. 2A; element Y) of the lead portion (22); and 


    PNG
    media_image1.png
    728
    447
    media_image1.png
    Greyscale

a slit (Fig. 2A; element 23a) is provided at a portion adjacent to the recessed portion (24) in the width direction (X) so as to extend inward in the base portion (21).  


Regarding claim 5, Yoshida discloses wherein the lead portion (22) is configured to be bent with respect to the base portion (21) with the boundary portion (24) as a start point such that a surface of the recessed portion (24) is on an outer side of a curvation when a battery is constructed (Fig. 3).  

Regarding claim 7, Yoshida discloses a battery ([0021]; Fig. 1A; element 10) comprising: 

a battery case ([0021]; Fig. 1A; element 11); an electrode body (Fig. 1A; element 13) that is accommodated on an inner side of the battery case (11), and that includes a positive electrode and a negative electrode ([0021]); external terminals (Fig. 1A; element 15 and 17) at least part of which is disposed on an outer side of the battery case (11); and 

a positive-electrode collector terminal (Fig. 2A; element 20) and a negative-electrode collector terminal (Fig. 1A; element 30) that electrically connect the external terminals (15, 17) and the electrode body (13), 

wherein: the positive-electrode collector terminal (20) is the collector terminal according to claim 1; and in the collector terminal (20), the lead portion (22) is provided to be bent with respect to the base portion (21) such that a surface of the recessed portion (24) is on an outer side of a curvation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2018/0062152 A1).

Yoshida discloses all limitations of claim 1 as set forth above.
Regarding claim 2, Yoshida fails to disclose wherein a surface shape of the recessed portion is arc-shaped in sectional view.

It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144.04).
Therefore, Yoshida renders the instant claim obvious as a change in the surface shape of the recessed portion as claimed would not be expected to materially affect the function or performance of Yoshida’s recessed portion. 

Regarding claim 3, Yoshida fails to disclose wherein a length of the slit in the extending direction is no less than a thickness of the lead portion at a deepest part of the recessed portion.  

	It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04).
	Therefore, Yoshida renders the instant claim obvious as a change in the dimensions of the slit, lead portion and/or recessed portion as claimed would not be expected to materially affect the function or performance of Yoshida’s collector terminal. 


Regarding claim 4, Yoshida discloses wherein “the cross section of the fusible portion 24 is preferably 50% or more of the cross section of the predetermined portion of the base portion 21” ([0056]) and “the cross section of the fusible portion 24 is equal to or smaller than 92 % of the cross section of the predetermined portion of the base portion 21” ([0054]). That is, Yoshida discloses wherein the cross-section or thickness of the recessed portion is between 50% and 92% of a  cross-section or thickness of the lead portion at a portion in a proximity of the recessed portion.  

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP 2144.05).

	Therefore, Yoshida renders the instant claim obvious.

Regarding claim 6, Yoshida fails to disclose wherein the base portion is rectangular in shape.  

It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144.04).

Therefore, Yoshida renders the instant claim obvious as a change in the shape of the base portion as claimed would not be expected to materially affect the function or performance of Yoshida’s collector terminal. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728